DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8, line 5, after “measuring”, should enter --,--; after “with a laser ranging sensor”, should enter --,--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. 
Claim 1 is drawn to a calibration method implemented by a computer. However, the features of the claim do not recite any step or steps that appear to be related to calibration. Claims dependent from claim 1 are likewise rejected.
Claim 7 is drawn to a non-transitory computer-readable storage medium for storing a calibration program which causes a processor to perform processing. However, the features of the claim do not recite any step or steps that appear to be related to calibration. 
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten to overcome the objection and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, 7, and 8, none of the prior art of record teaches or suggests measuring, with a laser ranging sensor, markers attached to at least two predetermined positions of a bed portion of a trampoline and calculating coordinates of the markers in a first coordinate system with a position of the laser ranging sensor being an origin; and calculating a conversion parameter to convert coordinates of respective positions of the first coordinate system into coordinates of respective positions of a second coordinate system with a center position of the bed portion being an origin based on a relationship between the calculated coordinates of the markers and the at least two predetermined positions of the bed portion. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
US 2011/0034300 A1 disclose A trampoline exercise system that is designed to show an avatar of a user, which is jumping on a trampoline. The exercise system includes a computer module, a trampoline configured to provide a platform for a user to perform exercises thereon, and a sensor module designed to sense movements of a user performed on the trampoline. The sensor module provides information that is received by the computer module that controls the display of a users' avatar on a video monitor in response to the users' motion on the trampoline. Several types of sensor may be used to sense the movement of the user, including body mounted sensors, trampoline mounted sensors, and remote viewing sensors. However, ‘300 fails to specify the steps of measuring, with a laser ranging sensor, markers attached to at least two predetermined positions of a bed portion of a trampoline and calculating coordinates of the markers in a first coordinate system with a position of the laser ranging sensor being an origin; and calculating a conversion parameter to convert coordinates of respective positions of the first coordinate system into coordinates of respective positions of a second coordinate system with a center position of the bed portion being an origin based on a relationship between the calculated coordinates of the markers and the at least two predetermined positions of the bed portion as now recited in claims 1, 7, and 8 of the present invention.
US 2017/0128779 A1 disclose a method of interpreting an activity of a person on a flexible mat of a trampoline, the method comprising: at least one processor determining a bounce instruction for the person on the flexible mat; determining a first bounce location of the person on the flexible mat; determining a second bounce location of the person on the flexible mat; determining a lead time boundary interval; responsive to determining a time of display of the bounce instruction prior to the lead time boundary interval, the at least one processor comparing the second bounce location with the bounce instruction; and responsive to determining a time of display of the bounce instruction within the lead time boundary interval, the at least one processor determining a third bounce location of the person on the flexible mat and comparing the third bounce location with the bounce instruction. However, ‘779 fails to specify the steps of measuring, with a laser ranging sensor, markers attached to at least two predetermined positions of a bed portion of a trampoline and calculating coordinates of the markers in a first coordinate system with a position of the laser ranging sensor being an origin; and calculating a conversion parameter to convert coordinates of respective positions of the first coordinate system into coordinates of respective positions of a second coordinate system with a center position of the bed portion being an origin based on a relationship between the calculated coordinates of the markers and the at least two predetermined positions of the bed portion as now recited in claims 1, 7, and 8 of the present invention.
US 2015/0321039 A1 disclose a method of measuring an activity of a person/object on a flexible mat of a trampoline, comprising: determining a mat deformation signal based at least on measurements from a sensor arrangement comprising at least one sensor and defining a coordinate space for the mat; the or each sensor being configured to measure a value corresponding to a deformation of the mat as the person/object moves on the mat; wherein, the value measured by die or each sensor corresponds to a proximity of the person/object to the sensor; determining a bounce coordinate in the coordinate spate based at least on the mat deformation signal; and determining a bounce location of the person/object on the mat based at least on the bounce coordinate in the coordinate space. Also provided is a trampoline configured to indicate an activity of a person/object on the mat and an interactive apparatus that includes the trampoline. However, ‘039 fails to specify the steps of measuring, with a laser ranging sensor, markers attached to at least two predetermined positions of a bed portion of a trampoline and calculating coordinates of the markers in a first coordinate system with a position of the laser ranging sensor being an origin; and calculating a conversion parameter to convert coordinates of respective positions of the first coordinate system into coordinates of respective positions of a second coordinate system with a center position of the bed portion being an origin based on a relationship between the calculated coordinates of the markers and the at least two predetermined positions of the bed portion as now recited in claims 1, 7, and 8 of the present invention.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862